DETAILED ACTION
In the amendment filed on May 16, 2022, claims 8 – 11, 13 – 16, 18 – 21 are pending.  Claims 8 – 11 have been amended and claims 1 – 7, 12, 17 have been canceled. Claims 20 – 29 have been added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Revival of Application after Petition to Revive Under 37 CFR 1.137
A request to revive the application under 37 CFR 1.137, including the fee set forth in 37 CFR 1.17(m), was filed in this application after non-final rejection. Since the requirements for reviving the instant application has been met, the abandonment of the instant application is withdrawn. Applicant’s submission filed on May 16, 2022 has been entered.

Claim Comments
The Examiner notes that  the instant claims recite the limitation of “shining the correct wavelength of electromagnetic radiation on the surface”. The term “correct wavelength” is expressly defined in the instant specification as “the wavelength which will be absorbed by the pigment to create reemission”.
Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment. 

Claims 8 – 11, 13 – 16, 18 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 8, the claim has been amended to include some acts and elements of previously presented dependent claims alongside a newly presented limitation of “determining whether the fluorescent pigment is emitting light while the correct wavelength of electromagnetic radiation is being shined on the surface”. As presented, under a broadest reasonable interpretation the claim does not require an order between the recited acts of “applying ...” and/or “allowing ...” and the recited acts of “shining ...” and “determining ...” Consequently the recited acts of “shining ... “ and “determining ...” nominally can occur before, after, or simultaneously with the recited step of “removing ...”.  Instant claim 8 also establishes that the recited protective compound includes a pigment that is fluorescent as part of the protective compound, not as part of the recited surface.  As a result, it becomes unclear whether the recited “the fluorescent pigment” is referring to the “a pigment” that is part of the “protective compound”, or another unrecited fluorescent pigment that was part of the recited “surface”. Where the “shining...” and “determining...” steps occur after the removing of the protective compound, the claim does not clarify or establish if the “pigment, wherein the pigment is fluorescent” is transferred to the surface during curing and/or removal or if what is referred to as “the surface” in the determining step referring to the surface of the removed cured protective compound, rendering the claim indefinite. 
	As a second matter, the preamble recites that the claimed method is one “for temporarily protecting a surface using a compound for creating a protective coating. However, in the interpretation where the recited “shining...” and “determining...” acts occur after removal of the cured protective compound, the acts of “shining...” and “determining...” do not appear to involve the temporary protection of the surface as recited, since the acts are a part of temporary protection would be executed prior the recited “shining...” and “determining...” acts, leading to a question of what is the scope of the body of the claim. Consequently, the the scope of the elements of the body of the claim persist in potentially not being commensurate in scope with the preamble of the method.  For the purposes of art rejections, the Examiner interprets the claim to encompass methods where the shining and determining steps are simultaneous, before or after the removing step.
Regarding independent claim 22, the deficiencies within claim 22 are the same as those of claim 8 but for the pigment ambiguously being phosphorescent, mutatis mutandis.
Regarding dependent claims 14 and 27, as a first matter, the Examiner notes that the further act of “continuing to remove...” is placed as a requirement of the contingent limitation of “if the fluorescent pigment is emitting light”.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04, Ex parte Schulhauser, Appeal 2013-007847 (2016). 
	Furthermore, there is a lack of antecedent basis for the act of “continuing to remove the cured protective compound...” because parent claim 8 does not require that the removal of the protective compound occurs simultaneously with the emitting of light by the/a flourescent pigment, aggravating the deficiencies discussed above concerning respective parent claims 8 and 22.  
Regarding claims 15 and 18, the claims recite a limitation of “a user looking to see if the fluorescent pigment is emitting light”. As a first matter, it remains unclear whether the limitation is intended to recite a step of the method or a condition of one of the step of the method. The recitation appears to be in the form of a structural limitation.  For the purposes of art rejections, the limitation will be interpreted as requiring a step of observing if a fluorescent/phosphorescent pigment is emitting light after a step of shining the correct wavelength of electromagnetic radiation, as well as where the fluorescent/phosphorescent pigment must be capable of being seen by a user.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8 – 11, 13 – 16, 18 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 8 and 22, in view of the indefiniteness of the claims, the claims recites the newly presented limitation “determining whether the [fluorescent/phosphorescent] pigment is emitting light while the correct wavelength of electromagnetic radiation is being shined on the surface”. The limitation of “determining ...” is not expressly recited within the originally filed disclosure. Applicant has not provided where support for the amendment may be derived in their reply filed on May 16, 2022. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). The closest recitations of the originally-filed disclosure closest to the claimed subject matter include original (indefinite) claims 15, 16, 18, 19; and paragraph [0034] of the originally-filed specification.
	In this case, the recited claim limitation is broader in scope than claims 15, 16, 18 and 19 as previously presented. Moreover, claim 8 as amended does not require that what is shined upon is an area that had the protective coating; the original disclosure likewise only describes detecting the emission of light from a fluorescent/phosphorescent pigment on an area that had the protective coating, not of a determination the same, which is a broader action that includes mental acts of judgement. For broadening claim limitations, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). As there is substantial variation of what may be considered the act of determining the emission of light at any point and order of execution among the instantly recited claimed acts, the originally filed disclosure does not have a sufficient number of adequately described species to support the broadened claim language of “determining ...”, encompassing New Matter. Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed. The Examiner does note that paragraph [0034] describes a step to “determine if even small amounts of the protective coating remain after the user has removed the protective coating”
	Additionally with regards to claims 16 and 19, while both claims do provide a step of using a detector to determine if the fluorescent/phosphorescent pigment is emitting light, the limitations are recited as included in the recited “determination ...” act includes in its scope unrecited acts that are not sufficiently supported by the originally filed disclosure. 

Claim Rejections - 35 USC § 102
The rejections of the claims under 35 USC § 102 in the previous Office Action are withdrawn due to Applicant amendment.

Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claim(s) 8 – 11, 13, 15, 18, 20 –  26, 28 – 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bone et al. US 2016/0319136 A1 (hereafter “Bone”) in view of Starling et al. US 6,398,369 (hereafter “Starling”) and Switzer et al. US 2,498,593 A (hereafter “Switzer”), and evidenced by Valeur et al. “A brief history of Fluorescence and Phosphorecence before the Emergence of Quantum Theory”. J. Chem. Educ. 2011, 88, 731–738. dx.doi.org/10.1021/ed100182h (hereafter “Valeur”).
Regarding independent claims 8 and 22 and dependent claims 9, 10, 13, 15, 18, 20, 21, 23, 24, 26, 28, 29; Bone is directed to a peelable coating [temporarily protective coating] and a method of applying the coating (Abstract). The peelable coating comprises a base layer [corresponding to a cured protective compound] and a pre-manufactured reinforcing layer for applying atop the base layer [meeting claim 13] (Abstract; [0010] – [0014], [0056]).  The base layer is liquid-applied/wet base coat ([0013]) that is applied onto surfaces with either a brush, roller or airless spray gun [meeting claims 9, 10] and then subsequently dried [allowing the protective compound to cure] ([0098] – [0103]). The base layer coating is comprised of natural rubber latex [natural rubber liquid] or pre-vulcanized natural rubber latex that may be in a water-based coating system at 65 – 75% solids ([0051] – [0052], [0076], [0106]). A dispersant (either stabilizing surfactants or polyphosphate dispersants) may be added to the base layer mixture alongside color pigments ([0076] – [0077]). The color pigments aid in applying the layers of their peelable coating and act as a visual aid ([0118], [0130]). After use, the coating may be peelably removed as needed ([0135] – [0136]). 
Bone does not expressly teach that the pigment may be a fluorescent or phosphorescent pigment. Bone also does not expressly teach shining the correct wavelength of electromagnetic radiation on the surface, and does not expressly teach determining whether the fluorescent/phosphorescent pigment is emitting light while the correct wavelength of electromagnetic radiation is being shined on the surface.
	With regards to the pigment being a fluorescent or phosphorescent pigment:
Starling is directed to surface coverings for marking road surfaces with elastic particles and pigments (Abstract). The road surfaces may be e.g. a concrete surface (col 1 lines 12 – 15). The surface coverings are produced from a paint that can be water-based (col 1 lines 17 – 25) and may include elastomers such as natural rubber (col 2 lines 9 – 15). Starling discloses that such markings may incorporate pigments such as color pigments, fluorescent pigments or phosphorescent pigments (col 2 lines 1 – 10). Pigments improve visibility in daylight (col 4 lines 22 – 30).  In an embodiment, Starling discloses shining light [wavelengths] onto the surface coverings with incorporated pigments (col 3 line 60 – col 4 line 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bone by a.) utilizing fluorescent or phosphorescent pigments or substitute the pigment of Bone with fluorescent or phosphorescent and b.) shining wavelengths of light onto the because Starling suggests that such pigments are roughly equivalent in function and interchangeable for the purpose of best improving visibility.
With regards to the steps of determining whether the fluorescent/phosphorescent pigment is emitting light while a correct wavelength of electromagnetic radiation is being shined on the surface:
Switzer is directed to dyed or pigmented elastomeric sheetings that exhibit fluorescence, including “daylight fluorescence” (col 1 lines 1 – 10). Switzer discloses that object of their invention is to provided dyed or pigmented elastomeric sheets are brilliantly fluorescent [emitting light] both under daylight and when exposed to fluorescigenous radiation [comprising correct wavelength of light or being correct wavelength of light respectively] in order to project more light of a given color than is present in the visible light incident to the sheeting [emitting light] (col 1 lines 34 – 50, col 2 lines 19 – 27). The dye/pigment utilized to provide daylight fluorescence may be dissolved in sheet-forming material or in polymerizable thermosetting resin (col 5 lines 1 – 35). Finally Switzer discloses, in an embodiment of their method, forming fluorescent sheet with pre-determined amounts of dye per unit sheet to obtain [determine] an optimal fluorescense [light emission] as desired (col 8 lines 5 – 50); Switzer states that the concentration of the dye in solvent [for coating] and the depth of solution per area of sheeting substrate is critical for obtaining fluorescence (col 3 lines 40 – 55). 
Therefore, it would have been obvious to one of ordinary skill in the art [i.e. a user, meeting claims 15 and 18 in view of the indefiniteness of the claims] before the effective filing date of the claimed invention to have modified the method of Bone in view of Starling by shining daylight [comprising the correct wavelength of electromagnetic radiation] or the correct wavelengths of electromagnetic radiation themselves to determine light emission from the pigment in order to optimize the luminescent effect of fluorescent light as suggested by Switzer. Furthermore, while Switzer does not expressly discuss phosphorescence, one of ordinary skill in the art would have been motivated to determine whether a phosphorescent pigment emits light in order optimize luminescent effect, in view of Starling’s teaching that fluorescence and phosphorescence are equivalent techniques to brighten and improve visibility; and because both phenomena involve substances that emit light as a response to absorbing electromagnetic radiation. The key difference between luminescence and phosphorescence is the life of light emission after terminating a source of the correct wavelengths of electromagnetic radiation and/or the path of return of electrons to a ground state from an excited state, as evidenced by Valeur (Fig. 1; page 32 1st col).
Regarding claims 11 and 25, Bone does not expressly teach that the step of applying the protective compound to the surface includes pouring the protective compound onto the surface. The Examiner takes Official Notice of the fact that it is common knowledge within the art that pouring a coating is a well-known way of applying a coating onto a surface alongside brushing a coating onto a surface and spraying a coating onto a surface. Each generic method are known to accomplish the task of applying a coating onto a surface with a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bone to have poured the base layer coat of Bone as a simple substitution of methodology to applying the base layer coat as opposed to the disclosed methods of spraying and brushing. The substitution of one known generic coating method for another yields predictable results to one of ordinary skill in the art.

Claim(s) 14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bone in view of Starling and Switzer as applied to claims 8 – 11, 13, 15, 18, 20 –  26, 28 – 29 above, and optionally further in view of Stankowski et al. US 7083824 B2 (hereafter “Stankowski”).
As noted above regarding claims 14 and 27, the limitations of claim 14 and 27 do not bear patentable weight, and are rejected on the same basis of claims 8 – 11, 13, 15, 18, 20 –  26, 28 – 29. 
	For the sake of prosecutorial efficiency, in the case where the additional limitations of claims 14 and 17 are given weight, Bone in view of Starling and Switzer does not expressly teach the act of continuing to remove the cured protective compound surface after determination of fluorescent/phosphorescent light emission. 
	Stankowski is directed to Stankowski is directed to a method of temporarily protecting a local area of a component from the effects of thermochemical or mechanical processes carried out on the surface of component using a masking material (Abstract; col 1 lines 5 – 10). The masking material may be a polymeric substance [of which rubber is a polymeric material] (col 3 lines 5 – 25 &  38 – 60, col  4 lines 15 – 30).  In embodiments, after processing with the masking material in place, the masking material is removed by heating, ultrasonic cleaning and/or waterjetting (col 2 lines 50 – 60, col 7 line 54 – col 8 line 5; claim 1; Fig. 3a – 3g). Stankowski discloses that the masking material may comprise a substance that fluoresces under ultraviolet light (col 7 lines 10 – 35; claim 6). After initial deposition or removal of the masking material from the component, the component is inspected using a fluorescent inspection booth [a detector] to determine if unwanted or residual masking material is present, followed by removal of the excess by mechanical means (col 7 lines 10 – 35, col 7 line 54 – col 8 line 5; claim 6).  Residual polymer/masking material on the outer surface of the component affects the efficiency of material processing (col 3 lines 32 – 60, col 7 lines 10 – 20).
Therefore, if given weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Bone in view of Starling and Switzer by continuing to remove the cured protective compound surface after determination of fluorescent/phosphorescent light emission in order to remove unwanted excess protective coating prior to other processing steps or the end of a refurbishment process, as suggested by Stankowski.

Claim(s) 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bone in view of Starling and Switzer as applied to claims 8 – 11, 13, 15, 18, 20 –  26, 28 – 29 above, and further in view of Stankowski.
Regarding claims 16 and 19, while a user themselves may be considered a detector, Bone in view of Starling and Switzer does not expressly teach the act of using a detector to determine if the fluorescent pigment is emitting light.
	Stankowski discloses that after depositing a masking material that fluoresces under ultraviolet light, the surface containing the masking material may be inspected using ultraviolet lights in a fluorescent inspection booth [a detector] to determine if unwanted or residual masking material is present (col 7 lines 10 – 35, col 7 line 54 – col 8 line 5; claim 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a detector, such as a fluorescent inspection booth, to determine emission of light from a surface because Stankowski teaches that detectors such as fluorescent inspection booths equipped with a UV light are known in the art for determining the presence of fluorescent material, such as unwanted fluorescing polymeric masking material in the context of Stankowski.  

Response to Arguments
Applicant’s arguments, see 10 – 11, filed May 16, 2022, with respect to the rejection(s) of the claim(s) under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Switzer.

Applicant's arguments filed on May 16, 2022 have been fully considered but they are not fully persuasive.

Applicant’s remaining principal arguments are: 
a.) Finality of the present office action is precluded if the Examiner introduces any new ground of rejection because such a rejection would not be necessitated by the response filed on May 16, 2022.  None, of the rejected claims was amended in order to distinguish over cited references.
 
	In response to the applicant's arguments, please consider the following comments.
a.)  The Examiner notes that as cited by Applicant, MPEP 706.07(a) does state that Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). However, contrary to Applicant’s arguments, the amendments introduced deficiencies of clarity and questions of written description, which are new grounds of rejection necessitated by the claims. Likewise, new prior art rejections were formulated in view of the changes produced by the amendment of the claims, thus necessitated by the amendment of the claims. Furthermore, Examiner notes that the previous Office Action did not indicate allowable subject matter; the Examiner merely indicated that if the rejections of the claims under 35 USC 112(b) were overcome, then the claims would be allowable. However, the amendment introduced issues of clarity under 35 USC 112(b) as discussed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: de Rojas et al. US 2011/0070382 A1, particularly paragraph [0010]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717